





CITATION: Ryman v. Bodmore, 2011 ONCA 157



DATE: 20110228



DOCKET: C52617



COURT OF APPEAL FOR ONTARIO



Moldaver, Sharpe and Armstrong JJ.A.



BETWEEN



Tracy Ryman



Applicant (Respondent in Appeal)



and



Alan Bodmore



Respondent (Appellant in Appeal)



Michael David Lannan, for the appellant



Sue Paterson, for the respondent



Heard and endorsed: February 24, 2011



On appeal from the judgment of Justice Heather McGee of the
          Superior Court of Justice, dated July 27, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We are not persuaded that the motion judge erred in her analysis or
    conclusion.

[2]

The evidence before the motion judge supported her conclusions and any
    shortcomings in the evidence were entirely the fault of the appellant who
    refused to make financial disclosure or otherwise participate in the hearing.

[3]

With respect to the date the motion judge selected for retrospective
    support, we are not persuaded that she erred in selecting the 2001 date. But in
    any event, the amount she awarded is significantly discounted. As well, the
    evidence supports the amount of income the motion judge imputed to the
    appellant.

[4]

Accordingly, the appeal is dismissed.

[5]

Costs to the respondent fixed at $8,000 inclusive of disbursements and
    applicable taxes. Costs are payable in relation to support.


